Citation Nr: 1144664	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  06-31 871A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to service-connected residuals of fracture of the left fibula.


REPRESENTATION

Appellant represented by:	Michael Steinberg, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel

INTRODUCTION

The Veteran served on active duty from March 1977 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for a right knee disability.  

In May 2009, the Veteran testified before the undersigned at a Travel Board hearing.  In July 2009, the Board remanded this case.  

The Veteran was formerly represented by a state service organization.  In August 2011, documentation was received showing that the Veteran had changed his representation, as indicated on the front page of this decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

In April 2011, the Board requested an expert VA medical opinion as to medical questions pertaining to the Veteran's claim.  The opinion was completed and the Veteran was informed of the opinion via a July 2011 letter.  In that letter, he was told that he could submit additional evidence.  He was informed that he had the right to have this additional evidence reviewed by the agency of original jurisdiction (AOJ) or he could waive that right in writing and have the Board initially consider that evidence.  He was provided a form to make this choice, should he submit additional evidence.  The form sent included the following:

MEDICAL OPINION RESPONSE FORM
(Please check one of the boxes on this page.)

?   I have no further argument or evidence to submit, and I would like the Board to immediately proceed with the adjudication of my appeal.  

?   I am submitting the enclosed argument and/or evidence.  I hereby waive RO consideration of this evidence.  I do not have anything more to submit and would like the Board to immediately proceed with the adjudication of my appeal.  

?   I am submitting the enclosed argument and/or evidence.  I do not waive RO consideration of this evidence and request that my case be remanded to the RO for consideration of this new evidence in the first instance.  

?   I have no evidence or argument to submit at this time, but I would like the Board to continue to hold my case for the remainder of the 60-day response period as I may have additional materials to submit.

In response, correspondence was received from the Veteran's current representative in July 2011 and in October 2011.  Additional medical evidence was submitted in support of the claim, dated after the most recent supplemental statement of the case (SSOC).  The form provided to the Veteran regarding the possible waiver was not included with either correspondence.  

Accordingly, this case is being returned for review by the AOJ of the additional evidence which has been added to the claims file.  In addition, on remand, any recent VA treatment records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain a copy of the Veteran's complete VA treatment records, dated since April 2010.

2.  Then, readjudicate the claim on appeal in light of all of the evidence of record.  If the claim remains denied, the Veteran should be provided with an SSOC and afforded a reasonable period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2011), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

